Citation Nr: 1615967	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  06-20 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left hip disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Counsel
INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976, and served in the Army National Guard from July 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) from November 2004 and April 2005 rating decisions of a Department of Veteran's Affairs (VA) Regional Office (RO).  The matter was previously before the Board in March 2011 and November 2014; on each of those occasions, the Board remanded the appeal for further development.  In July 2010, the Veteran testified at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right knee disability is etiologically due to his in-service right knee injury while playing football. 


CONCLUSION OF LAW

Service connection for a right knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a right knee disability.  As discussed below, the evidence in the Veteran's claims file is at least in equipoise with respect to each of the factors that must be demonstrated to warrant service connection; therefore, the appeal must be granted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

	a. Current Disability

First, with respect to a current disability, the record is replete with evidence of a diagnosis of arthritis of the right knee.  There is no evidence to suggest that he does not have a current right knee disability.  As such, this element of service connection is satisfied. 

	b. In-Service Injury

With respect to the second factor, an in-service injury, the evidence is less clear but ultimately suggests that an in-service injury did occur.  Initially, the Board notes that many, if not most, of the service treatment records (STRs) are missing.  His 1976 separation examination, however, is of record.  In that document, there is a notation of a scar on the right medial leg.  The limited STRs fail to note the origin of that scar, or describe it in more detail, but the at least one post-service medical examiner noted following a physical examination that "[t]here is evidence of a scar in his right leg that supports a remote injury at that site such as a laceration during a fall."  See VA Examination Report, Feb. 17, 2015, at 8.  

Also favoring a finding of an in-service injury, the Board notes that the Veteran has consistently described an in-service injury, incurred during a game of football.  See, e.g., Board Hearing Transcript (T.) at 4; Medical Treatment Record - Non-Government Facility, Sept. 21, 2012, at 8 (VBMS Receipt Date of Jan. 30, 2015) (reporting to his physician that he first hurt his knee in the Marine Corps in the 1970s).  

Other evidence suggests a history of traumatic injury to the right knee that is consistent with an in-service injury.  Per a July 2010 statement from the Veteran's former supervisor, I.J.T., when he began working for her in 1983, he was regularly disabled from work due to knee pain, and told her at that time that his knee pain was related to an injury that occurred when he was in the Marines.  He continued to experience knee pain through the time of the supervisor's retirement in 2006.  The Board finds that the supervisor's statement is probative as to the Veteran's in-service history, especially in light of the missing STRs.  According to the supervisor, he informed her of the injury multiple decades before he filed the current claim for benefits, which adds credibility to the statement. 

Likewise, his fiancée, S.F., stated in a July 2009 statement that when she met the Veteran in 1974, following his return from service at Guantanamo Bay, he was wearing a right knee brace.  She is competent to report such evidence.  Further, the statement is generally credible, especially as the STRs for the relevant period are missing, and in light of the separation examination notation of a right leg scar; at minimum, the Board finds that the record lacks evidence to detract from her credibility on the matter.

Additionally, November 1995 emergency room treatment note for right knee pain from the Medical Center of Baton Rouge indicates that the Veteran had an "old injury," and that the knee was stiff and painful.  

There is evidence that weighs against a finding of an injury during his service in the Marines.  A June 1980 Report of Medical History, in particular, indicates a denial by the Veteran of "'trick' or locked knee".  Further, while the September 1976 separation examination notes the scar on the right leg, it fails to diagnose a knee disability.  As such, the record lacks clear medical evidence of an in-service knee injury.  

The reports that are available that fail to document an in-service injury, however, should not be reviewed in a vacuum, especially in light of the missing STRs.  The Board is not permitted to rely on a lack of documentation to determine that such an injury did not occur.  In the record, there is credible lay evidence of an in-service injury, and credible post-service evidence of a long-standing knee injury, which supports the Veteran's assertion.  Importantly, despite a lack of notation of a knee disability, the September 1976 separation examination does, in fact, support the finding that an in-service injury occurred, based on the scar documentation, and the February 2015 VA examiner opined that the scar on the right leg was consistent with an in-service knee injury.  

Considering the evidence as a whole, the Board cannot find that the preponderance of the evidence weighs against the fact of an in-service injury, despite a lack of clear documentation.  As worst, the evidence is in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). As such, the Board finds that the evidence is at least in equipoise that the in-service knee injury occurred.

	c. Nexus

Finally, as to the third factor for service connection, there is credible, well-supported evidence of a nexus between the in-service injury and the current disability.  A February 2015 VA examiner, Dr. C.M.R., opined that, 

It is at least as likely as not that the osteoarthritis of the right knee was caused or the result of a remote injury to that leg. It is at least as likely as not that this occurred while in the military service considering the fact that there was no indication of any injury to the left hip at the induction exam and there was a scar in his right leg noted at his separation exam supporting an injury.

See VA Examination Report, Feb. 17, 2015, at 8.  Similarly, a September 2012 private examiner, Dr. R.J.R., provided a reasoned opinion in favor of the Veteran's claim.  After noting a history of in-service injury, Dr. R.J.R. stated, 

I think it is possible, but I certainly cannot say with absolute certainty, that his knee was related to a ligament injury when he was younger, but it is very suspicious that he might have had a posterolateral corner injury which has resulted in his problems.  Again, when he walks he's got a valgus thrust which again goes along with that kind of history, so I think it is very suspicious.  Thus I think his injury is probably related to the prior injury while he was in the military.

There are negative opinions of record, but those opinions are less probative than the positive opinions.  A May 2015 VA examiner opined that the knee disability was not related to service, but based that opinion, primarily, "because of a lack of medically-based, clinical evidence to support diagnoses, treatments, injuries and/or events related to the left hip and contralateral knee."  Reliance on a lack of in-service medical documentation is not an appropriate basis for a negative medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that an examination report was inadequate where an examiner relied on lack of evidence in service medical records to provide a negative opinion).  Similarly, the April 2011 VA examiner's negative opinion was based on the lack of documentation of an in-service injury.  Id.  Without proper factual bases, the negative opinions lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative). 

	d. Conclusion

As there is evidence of a current disability, an in-service injury, and a medical nexus between the two, entitlement to service connection is warranted.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  


ORDER

Entitlement to service connection for a right knee disability is granted.


REMAND

In light of the grant of service connection for a right knee disability, a new examination is warranted.  The record contains evidence of an altered gait due to his right knee disability, and his representative, in a November 2015 statement, has indicated that "his hip injury is apparently related to his knee injury.  Upon remand, the Veteran should be scheduled for an examination to determine if there is an etiological relationship between the right knee disability and the left hip disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the etiology of his left hip disability.  The entire claims file should be made available to and be reviewed by the clinician performing the examination, and he or she should confirm that such records were reviewed as part of the examination process.

The examiner is to be informed that the Veteran suffered an injury to his right knee in service playing football, and that his right knee disability is considered due to that injury.  He also competently reports that he injured his left hip while in the Marines.

The examiner should document a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  Thereafter, the examiner should address the following:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current left hip disability began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service.  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current left hip disability is causally related to the Veteran's service-connected right knee disability?

c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current left hip disability is aggravated beyond the normal course of the condition by the Veteran's service-connected right knee disability?

The ensuing opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Laura H. Eskenazi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


